On Petition for a Rehearing.
Howard, J.
The appellee asks for a rehearing, and also for a modification of the mandate in this case. No reason is given to show that the original opinion is not correct, except such reasons as have been already held insufficient.
It is contended. that on reversal the mandate should *657liave been to order a new trial, and not for judgment. The opinion shows that the appellant was entitled to judgment on the answers to interrogatories. Surely the fact that there was also a general .verdict in his favor does not weaken his right to judgment.
Had the general verdict been for the appellee, and a motion were made for judgment for the appellant upon the answers, notwithstanding the verdict, that motion, as we have seen, should have been sustained. Are appellant’s rights less because the verdict is for him than if it had been against him? Should judgment be refused him solely for the reason that the general verdict of the jury is in his favor?
This case is unlike that of Shoner v. Pennsylvania Co., 130 Ind. 170, upon which counsel rely. In that case it was held that the general verdict involved a finding that the injured man was free from contributory negligence; and the court found that the answers to interrogatories were reconcilable with the verdict. It does not appear that the facts found in the answers to interrogatories in that case entitled him to judgment. The court, therefore, went as far as it was proper in ordering a new trial.
The decision there turned on the reconciling of the answers with the verdict. Here the facts found are within the issues, show absence of contributory negligence, and of themselves entitled appellant to judgment without reference to the general verdict.
The petition and motion are overruled.
Filed September 25, 1894.